       Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD E. KAMMERDIENER,                                :
                                                       :       CIVIL ACTION
                               Plaintiff               :
                                                       :       NO. 18--1484
               v.                                      :
                                                       :
ARMSTRONG COUNTY et.al.,                               :
                                                       :
                                                       :
                               Defendants              :




   BRIEF IN SUPPORT OF MOTION TO DISMISS SUBMITTED ON BEHALF OF
 DEFENDANTS REGINA HIMES AND ERIKA KIRKPATRICK IN THEIR OFFICIAL
                         CAPACITIES ONLY

I.     STATEMENT OF THE CASE

       Plaintiff, Ronald E. Kammerdiener, filed a Complaint with this Court under 42 U.S.C §

1983 against various Defendants, including Regina Himes and Erika Kirkpatrick, in their official

capacities as employees of the Armstrong County Probation Office. On or about September 11,

2019 Plaintiff filed his First Amended Complaint which contains essentially the same averments

as in the original Complaint, with a couple of exception not directly relevant to the defenses

raised below. Plaintiff asserts that these Defendants have violated his rights under the 6th, 8th

and 14th Amendments to the United States Constitution. (First Amended Complaint, Counts I, II,

III and IV) He seeks declaratory and injunctive relief (First Amended Complaint ¶¶ 8 and 10).

II.    ARGUMENT

       A.     All Claims Against Regina Himes and Erika Kirkpatrick in their
       Official Capacities are barred by the Eleventh Amendment.

       A suit against a state official in his official capacity is deemed a suit against the state.

Kentucky v. Graham, 473 U.S. 159, 166 (1985). In such a circumstance, the real party in
       Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 2 of 6



interest is the government entity of which the official is an agent. Hafer v. Melo, 502 U.S. 21, 26

(1991). Thus, a suit against Defendants Himes and Kirkpatrick in their official capacities is a

suit against the Probation Department which is part of the Court of Common Pleas of Armstrong

County. Since the Probation Department is part of the court system and, therefore, part of the

Commonwealth of Pennsylvania, all claims brought under Section 1983 are subject to the

Eleventh Amendment. See Chilcott v. Erie Co. Domestic Relations, 283 Fed.Appx. 8, 10 (3d

Cir. 2008).

        Under the Eleventh Amendment, a state is immune from suit by its own citizens in

federal court as well as by citizens of other states, unless the state has consented to such suits,

Port Auth. Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990), or Congress has abrogated

a State’s Eleventh Amendment immunity under §5 of the Fourteenth Amendment. Benn v. First

Judicial District, 426 F.3d 233, 238 (3d Cir. 2005). Congress may only abrogate Eleventh

Amendment immunity under the Fourteenth Amendment. Wheeling & Lake Erie Ry. Co. v. Pub.

Util. Comm’n, 141 F.3d 88, 92 (3d Cir. 1998)(recognizing the limit on congressional power to

abrogate a states’ sovereign immunity). The Supreme Court has held that Congress did not

abrogate Eleventh Amendment immunity when creating 42 U.S.C. §1983. Quern v. Jordan, 440

U.S. 332, 342, (1979).

       A suit is barred by the Eleventh Amendment, even when the state is not a named

Defendant, as long as the state is deemed to be the real party in interest. Benn, 426 F.3d at 241.

A state is deemed to be the real party in interest when a lawsuit is brought against an agency that

is considered to be an "arm" of the state. Regents of University of California v. Doe, 519 U.S.

425, 430 (1997); Benn, 426 F.3d at 241. Eleventh Amendment immunity is available to an "arm

of the state," as well as to the state itself. Mt. Healthy City Sch. Dist. Bd. of Edu. v. Doyle, 429
       Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 3 of 6



U.S. 274, 280 (1977). This immunity applies "regardless of the nature of the relief sought."

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The United States Court

of Appeals for the Third Circuit has recognized that "[t]he Commonwealth vests judicial power

in a unified judicial system, and all courts and agencies of the [unified judicial system] are part

of the Commonwealth government rather than local entities." Haybarger, 551 F.3d at 198 (3d

Cir.2008)(citing Benn, 426 F.3d at 240-41 and PA. CONST. art. V, § 1). The Court of Appeals

has also found that "Pennsylvania's judicial districts ... are entitled to Eleventh Amendment

immunity." Id.

         The Probation Department is a subunit of the Armstrong County Court of Common

Pleas, and, as a result, is a part of the Commonwealth's unified judicial system. 42 Pa. Cons. Stat.

Ann. §§ 901, 911, 1122, 1301, 1321. In Haybarger v. Lawrence County Adult Probation and

Parole, 551 F,3d 193,202 (3d Cir. 2008) the Court found that the Adult Probation and Parole

Office is an arm of the state entitled to Eleventh Amendment Immunity. See Callahan v. City of

Philadelphia, 207 F.3d 668, 672 (3d Cir. 2000) (noting that "[a]ll courts and agencies of the

unified judicial system" are part of the Commonwealth government).

        Given this protection, a Pennsylvania court entity can only be sued in federal court if it

or the state generally has consented to such suits. See 42 Pa.C.S.A. § 8521(b) ("nothing

contained in this subchapter [Actions Against Commonwealth Parties] shall be construed to

waive the immunity of the Commonwealth from suit in Federal courts guaranteed by the

Eleventh Amendment to the Constitution of the United States"); Laskaris v. Thornburgh, 661

F.2d 23, 25 (3d Cir. 1981) ("[b]y statute, Pennsylvania has specifically withheld consent" to suit

in federal court) (citing 42 Pa.C.S.A. § 8521(b)).
       Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 4 of 6



        B. Regina Himes and Erika Kirkpatrick in their official capacities are not persons
       subject to suit under 42 U.S.C. § 1983.

       A claim under Section 1983 must allege that a “person” committed a violation. A

defendant sued for damages in an official capacity is not a “person” under Section 1983.

Will v. Michigan Department of State Police, 491 U.S. 58, 63 (1989). As discussed above,

because the Section 1983 claims against Defendants are in their official capacity, the suit is

actually against the Commonwealth of Pennsylvania and it is meritless. See Hafer, 502 U.S. at

26; Callahan, 207 F.3d at 670-73.      None of the Defendants to this action are “persons” under §

1983 and thus cannot be sued under it. While the Eleventh Amendment's scope is not the same

as the scope of 42 U.S.C. § 1983, the Supreme Court of the United States has held that Congress

did not intend for Section 1983 to overcome the sovereign immunity of states embodied in the

Eleventh Amendment. Will v. Michigan Dep't of State Police, 491 U.S.at 66-67. Therefore,

states and their arms are not "persons" who can be held liable under Section 1983. Id. at 67. As

such, Plaintiff's Section 1983 claims against the Defendants in their official capacities must be

dismissed.

      C.    Plaintiff's Request that this Honorable Court Compel the State Court
      Take Specific Action Is Improper.

      Plaintiff's prayer for relief is that this Honorable Court intervene in state court

proceedings. Although Plaintiff labels the relief he seeks as "injunctive," he actually asks this

Court to intervene in state Court proceedings and compel that Court to take certain actions.

These requests for relief violate principles of federalism and comity. See Lui v. Comm'n on

Adult Entm't Establishments of Del., 369 F.3d 319, 326 (3rd Cir. 2004); In re General Motors

Corp. Pick-Up Truck Fuel Tank Products, 134 F.3d 133, 143 (3d Cir. 1998). This Court will not

compel action by state entities or officials, or take over adjudicative decisions that are properly
       Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 5 of 6



decided by the state appeals Courts. Pursuant to 28 U.S.C. § 1361, federal district Courts have

jurisdiction over actions seeking to compel federal, not state, officers and employees to perform

ministerial duties. Steinberg v. Supreme Court of Pa., 2009 U.S. Dist. LEXIS 49980, 83-84

(W.D. Pa. 2009); Lebron v. Armstrong, 289 F.Supp.2d 56, 58 (D.Conn. 2003); Robinson v.

People of the State of Illinois, 752 F.Supp. 248, 248-49 (N.D.Ill. 1990)("Federal courts have no

general power to compel action by state officers . . ."). See also Davis v. Lansing, 851 F.2d 72,

74 (2d Cir. 1988).

      Plaintiff's request to have this Court interfere with the rulings and the proceedings in state

Court violates principles of federalism and comity. See In re General Motors Corp. Pick-Up

Truck Fuel Tank Products Liability Litigation, supra.; In re Brown, 382 Fed. Appx. 150, 150-51

(3rd Cir. 2010), citing In re Tennant, 359 F.3d 523, 531, 360 U.S. App. D.C. 171 (D. C. Cir.

2004); see also Hoey v. Toprani, 285 Fed. Appx. 960, 961 (3d Cir. 2006). Therefore, Plaintiff’s

request for injunctive relief must be denied.


       D. Declaratory Relief Is Not Available to Adjudicate Past Conduct

       Declaratory relief is not available to adjudicate past conduct. Under the Uniform

Declaratory Judgment Act of 1922, § 2, the purpose of a declaratory judgment is to declare

parties' "rights, status or other legal relations . . .[as] affected by statute, municipal ordinance,

contract or other franchise," and is thus not applicable here.

      In Corliss v. O'Brien, 200 Fed. Appx. 80, 84-85 (3rd Cir. 2006), the plaintiff requested that

the Court declare that a judge violated his constitutional rights. The Third Circuit Court of

Appeals held that:

                We believe that Corliss is not seeking declaratory relief in the true
                legal sense, however. See Fed. R.Civ.P. 57; 28 U.S.C. § 2201. In
                his First Amended Complaint, Corliss asks that the District Court
                'declare' that his constitutional rights were violated. Declaratory
        Case 2:18-cv-01484-CB-MPK Document 29 Filed 09/25/19 Page 6 of 6



                judgment is inappropriate solely to adjudicate past conduct. Gruntal
                & Co., Inc. v. Steinberg, 837 F. Supp. 85, 89 (D. N.J. 1993). Nor is
                declaratory judgment meant simply to proclaim that one party is
                liable to another. See Loveladies Harbor, Inc. v. United States, 27
                F.3d 1545, 1553-54 (Fed. Cir. 1994).

See also Crown, Cork & Seal co. v. Borden, Inc., 779 F. Supp. 33(E.D. Pa. 1991); Grime v.

Colburn's Air Conditioning & Refrigeration, Inc., 2009 U.S. Dist. 75344 (W.D. Pa. 2009), aff'd

382 Fed. Appx. 203 LEXIS 10930 (3rd Cir. 2010).

       Here, Plaintiff does not ask this Court to declare the parties' rights, status or other legal

relations as affected by statute, municipal ordinance, contract or other franchise. Rather, as in

Corliss, he requests that this Court declare that the actions of the probation department violated

his constitutional rights. For this reason, declaratory relief is not available to him in this context.


III.    CONCLUSION

        Based on the foregoing, Defendants Regina Himes and Erika Kirkpatrick, respectfully

request this Honorable Court dismiss with prejudice all claims against them in their official

capacity.



                                                        Respectfully submitted,



                                                        /S/Caroline Liebenguth
                                                        CAROLINE LIEBENGUTH, ESQUIRE
                                                        Attorney I.D. No. PA37572
                                                        Supreme Court of Pennsylvania
                                                        Administrative Office of PA Courts
                                                        Frick Building, Suite 416
                                                        Pittsburgh, PA 15219
                                                        Caroline.Liebenguth@pacourts.us
                                                        (412) 565-5032, Fax: (412) 565-3025

                                                        Attorney for Regina Himes and Erika
                                                        Kirkpatrick in their official capacities
